TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-12-00143-CV



                          Clayton John Gordon Schwab, Appellant

                                               v.

 Travis County; Lago Vista ISD; Travis County Healthcare District d/b/a Central Health;
   Travis County Emergency Services District No. 1; and City of Jonestown, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
        NO. D-1-GV-11-00816, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Clayton John Gordon Schwab has filed an unopposed motion to dismiss

this appeal. We grant appellant’s motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).




                                            __________________________________________

                                            Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed on Appellant’s Motion

Filed: April 26, 2012